Citation Nr: 0814092	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  97-27 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error in an 
October 3, 1984, rating decision which denied an initial 
evaluation greater than 10 percent for laceration of the 
right little finger with ankylosis and ulnar nerve 
involvement.

2.  Whether there was clear and unmistakable error in a July 
18, 1989, rating decision which continued a 10 percent 
evaluation for laceration of the right little finger with 
ankylosis and ulnar nerve involvement.

3.  Whether there was clear and unmistakable error in an 
April 15, 1991, rating decision which continued a 10 percent 
evaluation for residuals of a laceration of the right little 
finger with ankylosis and ulnar nerve involvement.

4.  Entitlement to an increased evaluation for laceration of 
the right little finger with ankylosis and ulnar nerve 
involvement, currently evaluated as 30 percent disabling.

5.  Entitlement to an effective date prior to January 22, 
1997, for the assignment of a 30 percent evaluation for 
laceration of the right little finger with ankylosis and 
ulnar nerve involvement.

6.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to March 
1977, and from August 1980 to August 1982.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

A February 1999 Board decision denied entitlement to an 
effective date prior to January 22, 1997, for a 30 percent 
evaluation for right little finger laceration, and for an 
increased evaluation for right little finger laceration.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a March 2001 Order, 
the February 1999 Board decision was vacated and remanded by 
the Court to the Board.

The appeal as to the issue of a total rating for compensation 
purposes based upon individual unemployability (TDIU) is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  The unappealed October 1984 rating decision, which 
granted service connection for residuals of a laceration of 
the right little finger with ankylosis and ulnar nerve 
involvement, and assigned an initial 10 percent disabling 
evaluation, considered the correct evidence and law as it 
then existed, did not involve an error that would undebatably 
lead to a different result if such error were corrected, and 
was supported by the evidence then of record.

2.  The unappealed July 1989 rating decision, which continued 
a10 percent evaluation for residuals of a laceration of the 
right little finger with ankylosis and ulnar nerve 
involvement, considered the correct evidence and law as it 
then existed, did not involve an error that would undebatably 
lead to a different result if such error were corrected, and 
was supported by the evidence then of record.

3.  The unappealed April 1991 rating decision, which 
continued a 10 percent evaluation for residuals of a 
laceration of the right little finger with ankylosis and 
ulnar nerve involvement, considered the correct evidence and 
law as it then existed, did not involve an error that would 
undebatably lead to a different result if such error were 
corrected, and was supported by the evidence then of record.

4.  The veteran's right little finger laceration is currently 
manifested by severe muscle group IX dominant extremity 
injury, severe incomplete paralysis of the ulnar nerve, and 
ankylosis of the right little finger.

5.  The residual scar from the veteran's right little finger 
laceration surgeries was tender on examination in May 2003, 
August 2003, and December 2004.

6.  It is not factually ascertainable that an increase in the 
severity of the veteran's service-connected right little 
finger laceration occurred in the year prior to January 22, 
1997.


CONCLUSIONS OF LAW

1.  The October 1984 rating decision did not contain clear 
and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2007).

2.  The July 1989 rating decision did not contain CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).

3.  The April 1991 rating decision did not contain CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).

4.  The criteria for an evaluation of 40 percent, but no 
greater, for right little finger laceration are met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2007).

5.  The criteria for a separate evaluation for painful scar, 
as a residual of the veteran's right little finger laceration 
surgeries, are met.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2007).

6.  The criteria for an effective date prior to January 22, 
1997, for a 30 percent disability evaluation for service-
connected right little finger laceration, are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for an increased 
evaluation, earlier effective date, and CUE, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Because the pertinent 
regulations concerning VA's duties to notify and assist were 
not enacted until 2000, notification of these duties prior to 
the initial adjudication of the veteran's claim was 
impossible.  However, letters dated in March 2002, March 
2005, and March 2006 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication); Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in March 1997, June 
2002, and March 2005 with respect to the increased rating 
claim; with respect to the earlier effective date and CUE 
claims, a VA examination was not accorded the veteran as none 
was required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

CUE in the October 1984, July 1989, and April 1991 Rating 
Decisions

The Court has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001).  

By an October 1984 rating decision, service connection for 
right little finger laceration was granted, and an initial 10 
percent evaluation assigned, under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 5227-8516.  Rating decisions 
dated in July 1989 and April 1991 continued the 10 percent 
evaluation.  None of these decisions were appealed, and they 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2007).  Under the applicable criteria, RO 
decisions that are final and binding will be accepted as 
correct in the absence of CUE.  See 38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  It is the kind of error to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The 
Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  The Court has also held that the 
failure to fulfill the duty to assist does not constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

At the time of each of the rating decisions in question, the 
applicable rating criteria in effect set forth factors to be 
considered in the evaluation of paralysis of the ulnar nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.  The rating 
criteria in effect at the time of each of the rating 
decisions in question are identical to the current rating 
criteria for Diagnostic Code 8516.  Compare 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (1984) with 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (1989), 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (1990), and 38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2007); see also 57 Fed. Reg. 24363 
(June 9, 1992).  As noted in the December 1976 report of 
medical history and June 1984 VA orthopedic examination, the 
veteran is right-handed.  38 C.F.R. § 4.69 (2007).  
Accordingly, under Diagnostic Code 8516, a 10 percent 
evaluation is warranted for mild incomplete paralysis of the 
ulnar nerve, a 30 percent evaluation for moderate incomplete 
paralysis of the ulnar nerve, a 40 percent evaluation for 
severe incomplete paralysis of the ulnar nerve; and the 
maximum 60 percent evaluation for complete paralysis of the 
ulnar nerve, with the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  Id.  

The range of motion of the little finger is as follows: 
metacarpophalangeal (metacarpophalangeal joint) joint, 0 to 
90 degrees of flexion; proximate interphalangeal (proximate 
interphalangeal joint) joint, 0 to 100 degrees of flexion; 
distal interphalangeal (distal interphalangeal joint) joint, 
0 to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2005).  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.  

October 1984 Rating Decision

At the time of the RO's October 1984 decision, the pertinent 
evidence of record consisted primarily of the veteran's 
service medical records, two June 1984 VA examination 
reports, and VA outpatient treatment records dated from 
January 1984 to June 1984.  The veteran's service medical 
records revealed that the veteran lacerated his right little 
finger and ulnar digital nerve, with tendon involvement, 
while opening a can at the dining facility in July 1981.  Two 
days later, the veteran underwent surgery to repair the 
tendon and digital nerve of the right little finger.  
Postoperatively, the diagnoses made during an August 1981 
follow-up visit included laceration of the right small finger 
with tendon involvement, and laceration of the ulnar digital 
nerve.  Additionally, a September 1981 record noted that four 
weeks subsequent to surgery, after a weekend on leave, the 
veteran lost flexor power, suggesting rupture of the tendon.  

The veteran was separated from service in August 1982.  
Subsequent to service, January 1984 VA outpatient treatment 
records show that the veteran sustained an injury at work 
that ruptured the 1981 repair, such that he continued to 
experience flexion problems with his right little finger.  At 
that time, passive range of motion of the proximate 
interphalangeal joint was from 50 to 110 degrees, and of the 
distal interphalangeal joint was 10 degrees to 100 degrees; 
in March 1984, passive range of motion of the proximate 
interphalangeal joint was from 50 degrees to 110 degrees, and 
of the distal interphalangeal joint was from 10 degrees to 90 
degrees; it was also noted that there was no sensation along 
the ulnar aspect.  Prior to undergoing stage I Hunter 
procedure in April 1984, the right little finger had no 
active range of motion; passive range of motion was from 0 to 
90 degrees at the proximate interphalangeal joint, and from 0 
to 45 degrees at the distal interphalangeal joint.  

The June 1984 VA orthopedic examination noted subjective 
reports of limited range of motion of the right little 
finger.  Physical examination showed evidence of shortening 
of the little finger, with the terminal digit in an ankylotic 
45 degree angle, and range of motion similarly limited to 50 
percent.  The diagnosis was postoperative laceration, right 
little finger, with tendon and ulnar digital nerve 
involvement, with sequelae.  The June 1984 VA neurological 
examination noted that the veteran could not flex his right 
little finger to make a fist, and was unable to extend the 
right little finger fully at the proximate interphalangeal 
joint and distal interphalangeal joint joints.  Hypoesthesia 
and hypalgesia were present along the right ulnar nerve 
distal to the right little finger, but there was no sensory 
involvement of the other fingers.  The diagnosis was ulnar 
digital nerve involvement of right little finger, 
postoperative status.  

Based upon the evidence before the RO at the time of the 
October 1984 decision, the RO was clearly within the bounds 
of "rating judgment" when it reached the conclusion that 
the veteran's right little finger laceration warranted an 
initial 10 percent evaluation.  See Porter v. Brown, 5 Vet. 
App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 399 
(1993).  The evidence of record at the time of the October 
1984 rating decision reflected neurological impairment that 
was wholly sensory; the limited motion of the veteran's right 
little finger appears, according to the evidence, to be more 
likely due to the injury to the tendon of that finger.  The 
rating criteria states that wholly sensory neurological 
involvement should be rated as mild incomplete paralysis 
(warranting the assigned 10 percent evaluation) or at most, 
moderate incomplete paralysis (warranting a 30 percent 
evaluation).  In this case, there is evidence that reflects 
both mild and moderate incomplete paralysis.  Thus, as it is 
debatable whether the neurological impairment warranted a 10 
or a 30 percent evaluation, the October 1984 rating 
decision's conclusion that a 10 percent evaluation was 
warranted was not CUE.  See Damrel, 6 Vet. App. at 245.

Moreover, the evidence does not reflect that it was CUE to 
not assign a separate, compensable evaluation for either the 
orthopedic or skin manifestations of the veteran's right 
little finger laceration residuals.  At the time of the 
October 1984 rating decision, the evidence showed limitation 
of motion of the right little finger.  However, the pertinent 
rating criteria, Diagnostic Code 5227, provides for a single, 
noncompensable evaluation for ankylosis of the ring or little 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (1984).  
Accordingly, a separate compensable evaluation, for 
limitation of motion caused by the veteran's right little 
finger laceration residuals, is not warranted.  Additionally, 
the scar resulting from the veteran's right little finger 
laceration residuals also did not warrant a separate, 
compensable evaluation under any of the pertinent diagnostic 
codes.  Based on the evidence of record at the time of the 
October 1984 rating decision, the veteran's right little 
finger laceration residual scar was not located on the head, 
face, or neck; was not the result of a second- or third-
degree burn; did not manifest repeated ulceration; and was 
not shown to be painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (1984).  

To the extent that the veteran argues that VA treatment 
records existing at the time of the October 1984 rating 
decision were not considered, review of the record reveals 
that treatment records generated from the veteran's April 
1984 and September 1984 (Stage I and Stage II, respectively) 
Hunter surgeries were not considered, as they were not of 
record at the time of the rating decision.  As these records 
were within the constructive possession of VA at that time, 
the veteran has correctly asserted that they should have been 
considered.  However, after review of the records in 
question, no evidence therein would warrant an evaluation 
greater than 10 percent.

An April 1984 VA record shows that the veteran underwent a 
Stage I Hunter tendon graft.  During the procedure, the 
nerves in the right little finger were noted to be intact, 
but the tendon had probably ruptured, requiring the insertion 
of a 
Hunter-type prosthetic tendon.  A September 1984 VA record 
shows that the veteran underwent the stage II Hunter surgery 
in late September 1984, with no complications.  Physical 
examination just prior to surgery revealed range of motion of 
the distal interphalangeal joint was to from 20 degrees to 50 
degrees, and of the proximate interphalangeal joint was from 
20 degrees to 100 degrees.  Subsequent to surgery, a 
September 1984 outpatient record noted that the right little 
finger range of motion of the proximate interphalangeal joint 
was from 40 degrees to 60 degrees, and at the distal 
interphalangeal joint was from 30 degrees to 60 degrees.  
Thus, none of these records reflect undebatable evidence of 
moderate (or greater) incomplete paralysis of the ulnar 
nerve, or evidence of scar symptomatology meeting the 
schedular criteria noted above for a compensable evaluation; 
moreover, although limitation of motion is shown, again, 
Diagnostic Code 5227 provides for a single, noncompensable 
evaluation for ankylosis of the ring or little finger.  See 
id.; see also 38 C.F.R. § 4.71a, Diagnostic Code 5227; 
38 C.F.R. § 4.124a, Diagnostic Code 8516.  Accordingly, while 
consideration should have been given to these records, there 
is no evidence that the outcome would have manifestly changed 
as a result of the contents thereof.  See Fugo, 6 Vet. App. 
at 43-44.  

Considering the evidence available at the time of the RO's 
October 1984 decision, along with the legal authority then in 
effect, the Board finds that such RO decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.  
Under such circumstances, the October 1984 decision was not 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).  

July 1989 Rating Decision

At the time of the RO's July 1989 decision, the pertinent 
evidence of record consisted of the veteran's service medical 
records; VA examination reports dated in June 1984, October 
1986, and May 1989; and VA outpatient treatment records dated 
from January 1984 to September 1984, and in October 1986.  
The only new evidence of record associated with the claims 
file subsequent to the prior final rating decision, discussed 
above, were the October 1986 VA outpatient treatment records, 
and the October 1986 and May 1989 VA examination reports.  
For the sake of brevity, discussion here will be limited to 
whether the findings in these new medical records would have 
merited an evaluation greater than 10 percent.

An October 1986 VA outpatient treatment record noted that the 
right little finger had 60 degrees of flexion, with obvious 
contractures of the proximate interphalangeal and distal 
interphalangeal joints.  The October 1986 VA examination 
report noted a z-shaped incision across the individual digits 
of the little finger, with shortening of the little finger, 
and marked flexion deformity.  The only movement was at the 
base of the interphalangeal joint which was approximately 25 
percent.  Numbness existed from the distal interphalangeal 
joint area to the scar area.  The diagnosis was status post 
laceration of the right little finger with tendon and ulnar 
nerve involvement with sequelae; the little finger was 
markedly flexed and movement existed only at the base of the 
interphalangeal area of the small finger.  A May 1989 VA 
examination report noted that the right little finger was 
ankylotic; an x-ray showed flexion deformity of the little 
finger.  Complete flexion deformity of the right little 
finger was observed, as were multiple scars.  The diagnosis 
was complete flexion ankylosis of the right little finger, 
with partial ankylotic changes of the right wrist.

Based upon the evidence before the RO at the time of the July 
1989 decision, the RO was clearly within the bounds of 
"rating judgment" when it reached the conclusion that the 
veteran's right little finger laceration warranted an 
continued 10 percent evaluation.  See Porter v. Brown, 5 Vet. 
App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 399 
(1993).  The evidence of record at the time of the July 1989 
rating decision does not reflect neurological impairment 
other than sensory.  Because the rating criteria provides 
that solely sensory involvement should be rated as mild, or 
at most, moderate incomplete, and whether the numbness noted 
on VA examination in October 1986 is mild or moderate is 
debatable, the July 1989 rating decision's conclusion that a 
10 percent evaluation was warranted was not CUE.  See Damrel, 
6 Vet. App. at 245.

Moreover, the evidence does not reflect that it was CUE to 
not assign a separate, compensable evaluation for either the 
orthopedic or skin manifestations of the veteran's right 
little finger laceration residuals.  At the time of the July 
1989 rating decision, the evidence, including the May 1989 VA 
examination report, showed an ankylotic right little finger.  
However, the pertinent rating criteria provides for a single, 
noncompensable evaluation for ankylosis of the ring or little 
finger, a separate compensable evaluation, for limitation of 
motion and/or ankylosis caused by the veteran's right little 
finger laceration residuals, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1989).  Additionally, the scar 
resulting from the veteran's right little finger laceration 
residuals also did not warrant a separate, compensable 
evaluation under any of the pertinent diagnostic codes.  
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (1989).  

To the extent that the veteran argues that VA treatment 
records existing at the time of the July 1989 rating decision 
were not considered, review of the record reveals that a 
single October 1988 VA outpatient treatment record was not 
considered, as it was not of record at the time of the rating 
decision.  As this record was within the constructive 
possession of VA at that time, the veteran has correctly 
asserted that it should have been considered.  However, the 
content of the record in question also did not warrant an 
evaluation greater than 10 percent.  That record noted that 
the veteran was seen for his right little finger laceration 
residuals.  Physical examination recorded flexion contracture 
of the right fifth finger, range of motion of the 
metacarpophalangeal joint limited to from 30 to 90 degrees, 
and ankylosis of the proximate interphalangeal joint at 45 
degrees and of the distal interphalangeal joint at 90 
degrees.  However, sensation was grossly normal.  

However, this record does not reflect undebatable evidence of 
moderate (or greater) incomplete paralysis of the ulnar 
nerve, or evidence of scar symptomatology meeting the 
schedular criteria noted above for a compensable evaluation; 
moreover, although ankylosis of the right little finger is 
shown, Diagnostic Code 5227 only provides for a single, 
noncompensable evaluation for ankylosis of the ring or little 
finger.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Code 
5227; 38 C.F.R. § 4.124a, Diagnostic Code 8516.  Accordingly, 
while consideration should have been given to this record at 
the time of the July 1989 rating decision, there is no 
evidence that the outcome would have manifestly changed as a 
result of the contents thereof.  See Fugo, 6 Vet. App. at 43-
44.  

Considering the evidence available at the time of the RO's 
July 1989 decision, along with the legal authority then in 
effect, the Board finds that such RO decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.  
Under such circumstances, the July 1989 decision was not CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).  


April 1991 Rating Decision

At the time of the RO's April 1991 decision, the evidence of 
record consisted of the veteran's service medical records; VA 
examination reports dated in June 1984, October 1986, May 
1989, and November 1990; and VA outpatient treatment records 
dated from January 1984 to June 1984, and in October 1986.  
The only new evidence of record associated with the claims 
file subsequent to the prior final rating decision was the 
November 1990 VA examination report.  Accordingly, the Board 
will limit its discussion to whether the findings therein 
would have merited an evaluation greater than 10 percent.

The November 1990 VA examination report noted on physical 
examination that the veteran had a z-plasty scar over the 
palmar surface of the hand.  The little finger showed 
dystrophic type of atrophy, as expected.  Fibrous ankylosis 
of 90 degrees existed at the interphalangeal joint.  The 
distal interphalangeal joint was ankylosed at 45 degrees.  
The proximal phalanx lay at 45 degrees, with the making of a 
fist, normal range of motion was present.  Grip and grasp 
were normal.

Based upon the evidence before the RO at the time of the 
April 1991 decision, the RO was clearly within the bounds of 
"rating judgment" when it reached the conclusion that the 
veteran's right little finger laceration warranted an 
continued 10 percent evaluation.  See Porter v. Brown, 5 Vet. 
App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 399 
(1993).  The evidence of record prior to the April 1991 
rating decision reflected neurological impairment that was 
wholly sensory; the new records do not show that the 
neurological impairment was more than sensory.  In noting 
"fibrous" ankylosis, the veteran's right little finger 
ankylosis is clearly due to the tendon injury, not the nerve 
injury.  Thus, there is no evidence that the incomplete 
paralysis shown by the evidence of record at the time of the 
April 1991 rating decision was not wholly sensory.  For the 
reasons discussed above, it is debatable whether the 
neurological impairment warranted a 10 or a 30 percent 
evaluation.  Thus, the April 1991 rating decision's 
conclusion that a 10 percent evaluation was warranted was not 
CUE.  See Damrel, 6 Vet. App. at 245.

Moreover, the evidence does not reflect that it was CUE to 
not assign a separate, compensable evaluation for either the 
orthopedic or skin manifestations of the veteran's right 
little finger laceration residuals.  Again, although 
ankylosis of the right little finger is shown, Diagnostic 
Code 5227 provides for a single, noncompensable evaluation 
for ankylosis of the ring or little finger.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (1990).  Accordingly, a 
separate compensable evaluation, for limitation of motion 
caused by the veteran's right little finger laceration 
residuals, is not warranted.  Additionally, the evidence 
discussed above does not show that the scar resulting from 
the veteran's right little finger laceration residuals was 
located on the head, face, or neck; was the result of a 
second- or third-degree burn; manifested repeated ulceration; 
or was painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (1990).  

To the extent that the veteran argues that VA treatment 
records existing at the time of the April 1991 rating 
decision were not considered, review of the entire record 
reveals that a single August 1990 VA outpatient treatment 
record appears not to have been weighed in the course of the 
rating decision.  This treatment record showed limited motion 
of the distal interphalangeal and proximate interphalangeal 
joints, but virtually intact neurological findings.  While 
the veteran has correctly asserted that it should be 
considered, it does not reveal any clinical findings 
warranting an evaluation greater than 10 percent; as noted 
above, limited motion and/or ankylosis only provide for a 
noncompensable evaluation, and the record reflects mild, if 
any, abnormal neurological findings.  Accordingly, while 
consideration should have been given to these records, there 
is no evidence that the outcome would have manifestly changed 
as a result of the contents thereof.  See Fugo, 6 Vet. App. 
at 43-44.  

Considering the evidence available at the time of the RO's 
April 1991 decision, along with the legal authority then in 
effect, the Board finds that such RO decision was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.  
Under such circumstances, the April 1991 decision was not 
CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).  

Increased Evaluation

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  

By an April 1997 rating decision, the evaluation of the 
veteran's service-connected right little finger laceration 
was increased to 30 percent disabling under Diagnostic Code 
5227-8516.  By a March 1998 rating decision, the disability 
was recharacterized under Diagnostic Code 5156-5309.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5156-5309 (2007).  The 
Code of Federal Regulations provides that if a rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. §§ 4.20, 4.27.  In this case, the 
RO assigned Diagnostic Code 5156-5309, and evaluated the 
veteran's disability pursuant to the criteria for muscle 
injuries to Group IX, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5309.  

To that end, a 10 percent rating will be assigned for 
moderate muscle injury.  A 20 percent evaluation is warranted 
where the injury is moderately severe in either upper 
extremity.  A 30 percent rating is assignable for severe 
injury to muscle group IX in the dominant extremity.  
Diagnostic Code 5309 further provides that the hand is so 
compact a structure that isolated muscles injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc., and therefore such an injury should be 
rated on limitation of motion, with a minimum 10 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5309, Note.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  As the currently assigned 30 percent 
evaluation is the maximum available under this diagnostic 
code, an evaluation greater than 30 percent under Diagnostic 
Code 5309 is not warranted.  

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68 (2007).  Because the 
combined neurological, orthopedic, and other current 
manifestations of the veteran's right little finger 
laceration residuals clearly limit his use of that finger, 
the amputation rule was considered in his case.  However, 
amputation of the little finger under Diagnostic Code 5156 
warrants, at maximum, a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (2007).  

As noted above, the veteran's service-connected right little 
finger laceration residuals were originally evaluated under 
Diagnostic Code 5227-8516.  By a March 1998 rating decision, 
the disability was recharacterized by the RO under Diagnostic 
Code 5156-5309.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156-
5309 (2007).  As there is evidence of ulnar nerve involvement 
resulting from the right little finger laceration, Diagnostic 
Code 5309, which contemplates paralysis of the ulnar nerve, 
is also for consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  To that end, the evidence of 
record more nearly approximates an evaluation for 40 percent 
under this diagnostic code, as there is evidence of severe 
incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.7 
(2007).  The March 1997 VA examination report noted that the 
right little finger had loss of sensation to pin prick, and 
concluded that the veteran had severe and disfiguring ulnar 
nerve involvement which was symptomatic with pain on 
gripping, and the June 2002 VA hand/thumb examination report 
noted that the flexion contracture of the right hand was 
partially due to ulnar nerve damage.  This is clearly a 
change from the earlier evidence which noted that the 
neurological part of the veteran's right little finger 
laceration residual disability was wholly sensory, and thus, 
no more than moderate.  38 C.F.R. § 4.71, Diagnostic Code 
5309.

However, the maximum 60 percent evaluation under Diagnostic 
Code 5308, for complete paralysis of the ulnar nerve, is not 
warranted.  While flexor contraction of both the fourth and 
fifth fingers is noted on the June 2002 VA neurological 
examination report, and the June 2002 VA hand/thumb 
examination report, the remaining criteria indicative of 
complete paralysis of the ulnar nerve are not shown.  "Very 
marked" atrophy in the dorsal interspaces, or the thenar and 
hypothenar eminences, is not shown; the medical evidence 
fails to reflect that the veteran is unable to adduct his 
thumb, and there is no documentation of weakened flexion of 
the wrist.  Thus, as the evidence reflects the disability 
picture more nearly approximates the 40 percent rating 
criteria, an evaluation in excess thereof is not warranted.  
38 C.F.R. § 4.7 (2007).  

Additionally, consideration has been given to whether a 
separate evaluation is warranted for limitation of motion of 
the little finger under 38 C.F.R. § 4.71a, Diagnostic Code 
5230.  See 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2007).  
However, this diagnostic code provides a single, 
noncompensable evaluation for any limitation of motion of the 
little finger.  Similarly, Diagnostic Code 5227, for 
ankylosis of the little finger, provides for a single, 
noncompensable evaluation for ankylosis of the little finger.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007).  
Accordingly, neither Diagnostic Code 5230 nor Diagnostic Code 
5227 is for application in this case.

Consideration has also been given to whether a separate 
evaluation is warranted for the scar resulting from the 
veteran's right little finger surgeries, under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, and 7805.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2007).  However, as there is no evidence 
that the veteran's right little finger laceration residual 
scar was located on the head, face, or neck; was deep or 
caused limited motion; measured 144 square inches or more; 
was unstable; or caused limited function, Diagnostic Codes 
7800, 7801, 7802, 7803, and 7805 are not for application.  
Id.  However, as noted in the CUE decisions discussion above, 
the veteran's original scar spanned from the distal 
interphalangeal joint of his right little finger to his wrist 
area.  To that end, VA outpatient treatment records dated in 
May 2003, August 2003, and December 2004 show that the 
incision on the veteran's palm and wrist was tender.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Accordingly, a 
separate 10 percent evaluation for scar, painful on 
examination, under Diagnostic Code 7804 is warranted.  It is 
not pyramiding to assign a separate evaluation for painful 
scar in this instance; although service connection is already 
in effect for the veteran's scars at the tendon donor site, 
on his mid- and proximal-forearm area, these are a separate 
set of scars manifesting separate symptomatology.  38 C.F.R. 
§ 4.14 (2007).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321 (b) (1) (2007).  To that 
end, extraschedular evaluation referrals are generally made 
in cases where the evidence presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See id.  In this regard, 
the schedular evaluations in this case are not inadequate, as 
the medical evidence reflects that the manifestations 
required for a higher rating are not present in this case, 
nor has marked interference with employment of frequent 
periods of hospitalizations been shown.  Accordingly, the 
RO's decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.

By this decision, a 40 percent evaluation has been assigned 
for severe incomplete paralysis of the ulnar nerve of the 
right hand, due to the veteran's right little finger 
laceration residuals, and a separate 10 percent evaluation 
assigned for his painful residual scar.  However, the 
evidence throughout the entire period on appeal does not show 
complete paralysis of the ulnar nerve, or right little finger 
range of motion that does not manifest to a compensable 
degree, the preponderance of the evidence is against 
assignment of an evaluation greater than 40 percent.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Effective Date

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) 
(1).  A claim is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2007).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, 
formal and informal, for benefits and is required to identify 
and act on informal claims for benefits.  Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

The veteran's claim of entitlement to an increased evaluation 
was received by VA on January 22, 1997.  Under the general 
rule, this is the earliest possible effective date.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  However, an 
exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o) (2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b) (2); 38 C.F.R. § 3.400(0) (2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is based on the 
evidence in the veteran's claims folder.  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

Accordingly, an effective date prior to January 22, 1997 is 
permissible only under the exception in 38 C.F.R. § 3.400(o) 
(2).  By this decision, a 40 percent evaluation is assigned 
for the veteran's right little finger laceration residuals.  
To obtain an earlier effective date under the exception, the 
evidence must demonstrate a factually ascertainable increase 
in the severity of his disability, within the one-year prior 
to January 22, 1997.  However, no pertinent evidence is 
actually dated within the period in question.  Accordingly, 
on this basis, an effective date prior to January 22, 1997, 
is not warranted.

Because there exists no pertinent evidence showing right 
little finger laceration symptomatology and manifestations 
satisfying the criteria for a 40 percent evaluation for the 
period January 22, 1996, to January 22, 1997, the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an effective date prior to January 22, 
1997, for an increased rating for laceration of the right 
little finger with ankylosis.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The October 1984 rating decision, which granted service 
connection for right little finger laceration, and assigned 
an initial 10 percent disabling evaluation, was not clearly 
and unmistakably erroneous, and the appeal is denied.

The July 1989 rating decision, which continued a 10 percent 
evaluation, was not clearly and unmistakably erroneous, and 
the appeal is denied.

The April 1991 rating decision, which continued a 10 percent 
evaluation, was not clearly and unmistakably erroneous, and 
the appeal is denied.

A 40 percent evaluation, but no greater, for right little 
finger laceration residuals is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

A separate 10 percent evaluation for painful scar, as a 
residual of right little finger laceration surgeries, is 
granted, subject to the applicable regulations concerning the 
payment of monetary benefits.


An effective date prior to January 22, 1997, for the 
assignment of a 30 percent evaluation for right little finger 
laceration, is denied.


REMAND

The veteran contends that his service-connected disabilities 
prevent him from obtaining substantially gainful employment.

In light of the above decision, in which the Board finds that 
the veteran's service-connected right little finger warrants 
a 40 percent rating, his service-connected disabilities now 
satisfy the criteria set forth in 38 C.F.R. § 4.16(a)(1) 
(2007).  Pursuant to VA's duty to assist, VA must assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because 
the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a)(1), the Board finds that VA must obtain a 
current medical opinion to determine whether his 
service-connected disorders render him unable to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is remanded for the following actions:

1. The veteran must be afforded an 
appropriate VA examination.  The claims 
folder must be made available to and 
reviewed by the examiner.  All 
appropriate tests and studies must be 
conducted.  Thereafter, the examiner must 
provide an opinion as to whether the 
veteran's service-connected disorders 
render him unable to secure or follow a 
substantially gainful occupation, without 
regard to his age or the impact of any 
nonservice-connected disabilities.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2. The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  After completion of the foregoing, 
the claim for TDIU must be readjudicated.  
If the benefit sought remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the claim must be 
returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


